FARR, J.
Edward Charles had recovered a default judgment against Lenoard Allard, in the Ma-honing Common Pleas for injuries sustained by reason of being struck by Allard’s automobile. There was no recovery on said judgment, whereupon Charles brought an action in the Common Pleas against Allard, Travelers Insurance Co. and Travelers Indemnity Co. Allard had been insured by the former against loss by reason of injury to persons in the use of his automobile; and by the latter against property loss. The Indemnity Co. was dismissed, and a motion to direct a verdict in Allard’s favor was sustained.
Error was prosecuted, and it was contended that the action was brought under 9510-3 and 9510-4 GC. said statutes being filed with the Governor and Secretary of State May 17, 1919| The referendum period therefore of ninety days would expire on Aug. 16, 1919. Allard’s policy of insurance was issued July 14, 1919; and it is contended ■ that the two sections apply in the instant case. Sec. 9510-3 GC. in substance provides that when loss occurs on company’s liability is absolute, and payment account of casualty covered by insurance, the of loss shall not depend upon satisfaction by the assured of a final judgment against him.
Therefore, it was urged by Charles that liability under the policy became absolute. Al-lard contended that the two sections did not become operative and would not until Aug. 16, 1919, when the referendum period had expired; and that therefore recovery must be under the policy and the common law. The Court of Appeals held:
1.Article 2, Section 1-C of the constitution provides that no law passed by General Assembly shall take effect until 90 days—exception relating to tax levies, emergencies, etc. Therefore the referendum period would be required to run before the above sections became effective. State v. Lathrop, 93 OS. 79.
2. Under the terms of the contract, some loss should have been alleged and proven.
3. Charles was not a party to the contract between Allard and the Insurance Company, and there was therefore no privity of contract as to him.
4. Trial court was right in sustaining a motion for a directed verdict. Judgment affirmed.